Sub-Items 77I and Q(1)(d): AVIT During the six-month period ended June 30, 2016, ALPS Variable Investment Trust (the Registrant ) offered the following new series and share classes: Series Class(es) Registration Statement ALPS/QMA Market Participation Class I Post-Effective Amendment Portfolio Class III No. 33 (SEC Accession No. 0001398344-16-012534) Post-Effective Amendment No. 33 includes the terms of the respective new series and classes of the ALPS/QMA Market Participation Portfolio and is hereby incorporated by reference as part of the response to Sub-Items 77I and 77Q1(d) of the Registrant s Form N-SAR.
